In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1508
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

JOSHUA VAN HAFTEN,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                   Western District of Wisconsin.
         No. 15-cr-37-jdp — James D. Peterson, Chief Judge.
                     ____________________

   ARGUED OCTOBER 31, 2017 — DECIDED FEBRUARY 1, 2018
                ____________________

   Before WOOD, Chief Judge, and EASTERBROOK and SYKES,
Circuit Judges.
    WOOD, Chief Judge. Joshua Van Haften is a Wisconsin na-
tive who was caught travelling to Turkey in an attempt to join
ISIS, a designated terrorist organization. In some ways,
Van Haften fits the typical profile of a terrorist: he believes
that ISIS is fighting a holy war against America—a war that
will culminate in the establishment of a global caliphate. But
this view is just one strand in a web of bizarre, mystical beliefs
2                                                   No. 17-1508

Van Haften holds. He also believes, for example, that Britain’s
Prince William is the Antichrist, that people can use numerol-
ogy to predict the future, and that most Western political
leaders are closet Satanists. And Van Haften has a personal
vendetta against the United States government that has noth-
ing to do with religion: when he was 18 years old, Van Haften
was convicted of statutory rape for having sex with his 15-
year-old high school classmate. Van Haften’s status as a sex
offender made it difficult for him to live a normal life in Amer-
ica, and he greatly resents the “godless laws” that, in his view,
destroyed his life.
    After he was apprehended in Turkey, Van Haften pleaded
guilty to attempting to provide material support to a foreign
terrorist organization. 18 U.S.C. § 2339B(a)(1). At the
sentencing stage, the district court concluded that the
terrorism enhancement, U.S.S.G. § 3A1.4, applies to
Van Haften, because his crime was “calculated to influence or
affect the conduct of government by intimidation or coercion,
or to retaliate against government conduct.” 18 U.S.C.
§ 2332b(g)(5)(A). The enhancement produced an advisory
guidelines range of 292–365 months, capped at a 15-year
statutory maximum. After hearing testimony about
Van Haften’s delusional beliefs and his willingness to reform,
the court gave Van Haften a below-guidelines sentence of ten
years. Without the terrorism enhancement, Van Haften’s
range would have been 57–71 months. The sole issue in this
appeal is whether the district court clearly erred in applying
the enhancement. We conclude that it did not.
  The record contains overwhelming evidence that
Van Haften sought revenge against the U.S. government. He
wrote on Facebook and in various private notes that he
No. 17-1508                                                   3

despised America because the county “betrayed” him and
Muslims everywhere by refusing to “follow divinely guided
law, otherwise known as Shari’ah.” He described
Presidents Obama and Bush as “Kuffar disbelievers” and
“defenders of the antichrist,” and said that he wanted to
travel to Syria to fight against them and their armies. On one
occasion, Van Haften asserted that, once he arrived in the
Middle East, he would help ISIS “enslave Americans and kill
Bush and Obama, [whose] children and grandchildren will be
sold as slaves at our markets.” Van Haften also opined that,
by placing him on the sex offender registry, the government
had “fuck[ed] me for life from age 18.” Because of this,
Van Haften said that he wished “death to [Americans] and
their little children” and proclaimed that he would “show
[them] who [they’re] really fuxkin wit [sic].”
    Van Haften’s writings establish a direct causal link be-
tween his hatred of the U.S. government and his desire to
“join[] my brothers for the war against American liars” and
“kill me some American soldier boys.” These statements per-
suaded the district court that Van Haften sought to join ISIS,
at least in part, because he wanted to “retaliate against the
government for its treatment of Muslims in general and spe-
cifically for its treatment of [Van Haften] as a designated sex
offender.”
    It is true, as defense counsel points out, that Van Haften’s
motivations fluctuated over time and that his worldview was
not always consistent. In one conversation with his mother,
for example, Van Haften described his anti-U.S. rants as mere
“vent[ing].” And in a Facebook exchange with a friend,
Van Haften wrote that he was travelling to Syria to “build
roads [and] help the helpless.” Further muddying the waters,
4                                                  No. 17-1508

Van Haften also “liked” links to stories suggesting that ISIS,
rather than being comprised of Islamic holy warriors, was ac-
tually a CIA front. The defense highlights these and similar
inconsistent statements to argue that Van Haften’s motiva-
tions were too incoherent to support a finding that he at-
tempted to join ISIS as “a rational act of retaliation.” Even if
this is one way of looking at Van Haften’s behavior, however,
it is by no means the only one. Van Haften undoubtedly holds
many false beliefs—and the strength with which he has held
those beliefs has fluctuated over time—but his actions are not
irrational. As the district court saw it, Van Haften’s decision
to join ISIS’s war against America was “a rational act of retal-
iation,” even if the factual predicates that motivated his deci-
sion are false or absurd. Put another way, it is unimportant
why Van Haften wanted to retaliate against the government.
All that matters is that he did, in fact, commit a crime calcu-
lated to retaliate against the government. 18 U.S.C.
§ 2332b(g)(5)(A); United States v. Christianson, 586 F.3d 532,
539 (7th Cir. 2009).
    The district court did not err, much less clearly err, when
it concluded that the record does not support Van Haften’s
contention that he wanted to join ISIS solely to “help the help-
less” or to seek shelter from an impending holy war. A desire
for safety and Islamic fellowship may have contributed to
Van Haften’s decision to travel to Syria, but this innocent de-
sire was not Van Haften’s sole, or even primary, motivation
for attempting to join ISIS. The terrorism enhancement ap-
plies so long as the defendant’s conduct was “calculated … to
retaliate against government conduct,” even if it was also cal-
culated to accomplish other goals simultaneously. 18 U.S.C.
§ 2332b(g)(5)(A); United States v. Wright, 747 F.3d 399, 408
(6th Cir. 2014).
No. 17-1508                                                   5

    Because Van Haften’s own statements demonstrate that he
sought to join ISIS to take up arms against America and Amer-
icans, we AFFIRM the decision of the district court to apply the
terrorism enhancement to his sentence.